ORDER

PER CURIAM.
Gregory G. Fenlon (Fenlon) appeals the trial court’s denial of his motion to enforce an attorney’s lien against Wayne McClin-tock, Jr. (McClintock).
In his sole point on appeal, Fenlon alleges the trial court erred in denying his motion to enforce an attorney’s lien in a partition case initiated by McClintock where Fenlon filed no counterclaim on behalf of his client. Fenlon contends that his entry of appearance and counterclaim filed in a difference case constitute sufficient notice to satisfy Section 484.130. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).